Mr. Justice Thompson delivered the opinion of the court. This case is a suit in chancery between the same parties as No. 5232, to foreclose a mortgage given to secure a note for $2,000. The note and mortgage are of the same date and the mortgage is on the same premises as that in No. 5232. The cases.were heard on the same evidence. The same questions are argued by the same counsel, the briefs and arguments in both cases are identical. The opinion in the preceding case is decisive of this case. Ante, p. 213. The decree is affirmed. Affirmed.